Exhibit 10.3

 

February 24, 2003

 

ChevronTexaco Corporation

6001 Bollinger Canyon Road

San Ramon, California 94583

Attn: Darald W. Callahan

 

Chevron Phillips Chemical Company LLC

10001 Six Pines Drive

The Woodlands, Texas 77380

Attn:  James Gallogly

 

Re:            Contribution Agreement Amendments – Section 6.19: K-Resin
Contribution and Annex C, Section 2.2: Indemnificaion By Phillips and Chevron

 

Gentlemen:

 

This letter shall serve to amend and clarify the Contribution Agreement dated
May 23, 2000, as previously amended by a letter agreement dated July 5, 2001,
(hereinafter collectively, the “Contribution Agreement”) by and among
ConocoPhillips Company (f/k/a Phillips Petroleum Company) (“ConocoPhillips” or
“Phillips”), ChevronTexaco Corporation (f/k/a Chevron
Corporation)(“ChevronTexaco” or “Chevron”) and Chevron Phillips Chemical Company
LLC (“CPC” or the “Company”). ConocoPhillips, CPC and ChevronTexaco are referred
to herein, collectively, as “Parties”. Capitalized terms used and not otherwise
defined herein shall have the meaning ascribed to them in the Contribution
Agreement and Annex C of the Contribution Agreement.

 

This amendment is to resolve, restate and clarify certain issues relating to the
obligations of ConocoPhillips as to the K-Resin Accident.

 

I.  Final Accounting for Actual Expediting Expenses

 

For purposes of K-Resin Repair cost allocation issues, ChevronTexaco and
ConocoPhillips previously estimated that $10,000,000 of the proceeds from
insurance policies relating to losses from business interruption due to the
K-Resin Accident was allocable as expediting expenses and therefore, such amount
was allocated to offset ConocoPhillips’ obligation relating to the K-Resin
Repair under Section 2.2(a)(ix) of Annex C. The Parties now agree that the final
actual expediting expenses paid are equal to $4,700,000.  The calculations and
amounts contained in this letter (in particular the capital contributions
provided for in sections II and III below) reflect the agreed usage of the
actual expediting expenses of $4,700,000 and no further adjustments or
expediting expense payments are required.

 

--------------------------------------------------------------------------------


 

II.  Contribution Agreement-Section 6.19(b): K-Resin Contribution

 

The Parties wish to clarify and finalize the calculation of ConocoPhillips’
capital contribution to CPC required under Section 6.19(b) of the Contribution
Agreement for the Tax-Adjusted Shortfall from the Projected K-Resin EBITDA for
the period from the Closing Date to December 31, 2002.  Accordingly, Section
6.19(b) of the Contribution Agreement is hereby amended and replaced in its
entirety by the following:

 

“(b)    -    Phillips shall make a capital contribution to the Company equal to
$21,700,000 as payment for the tax-adjusted shortfall from the Projected K-Resin
EBITDA for the period commencing on the Closing Date and ending on December 31,
2002. ConocoPhillips shall make such payment to the Company no later than March
5, 2003.”

 

III.  Contribution Agreement-Annex C, Section 2.2(a)(ix)

 

The Parties recognize that at the present time due to various factors,
completion and startup of Phase 3 of the K-Resin Repair, as generally described
in the materials dated November 2002 attached to the Written Consent Action of
the Board of Directors for the K-Resin Repair AFE supplements, may not be in the
best interest of CPC and that at some point in time in the future, completion
and startup of Phase 3 may be more desirable.  Given certain differences in
interpretation of Annex C, Section 2.2(a)(ix), the Parties wish to amend said
Section to take into consideration the amounts paid to date by ConocoPhillips
for the K-Resin Repair and the desire to clarify the extent of ConocoPhillips’
obligation to indemnify ChevronTexaco and CPC for additional K-Resin Repair
amounts after January 1, 2003, the Parties hereby agree as follows:

 

(a) Section 2.2(a)(ix) of Annex C of the Contribution Agreement is hereby
amended and replaced in its entirety by the following:

 

“(ix) (A) all K-Resin Repair authority for expenditure (“AFE”) amounts approved
by the Company Board of Directors prior to January 1, 2003 which are hereby
agreed equal to $108,780,667 (hereinafter, the “P50 Repair Cost”). No later than
March 5, 2003, Phillips shall make a capital contribution of $12,286,871 (the
“Capital Contribution”) to the Company to reach the P50 Repair Cost amount. For
purposes of clarity, the Capital Contribution represents the unreimbursed
portion of the total K-Resin Repair AFE amounts plus the estimated amount to
complete the K-Resin Repair, in each case, approved by Company’s Board of
Directors prior to January 1, 2003 (the calculations for which are set forth in
Schedule A attached hereto).  Phillips shall have no right to audit any
expenditure submitted by the Company to Phillips for reimbursement prior to
December 31, 2002 and no right to a reimbursement of any portion of the P50
Repair Cost.  After payment of the Capital Contribution as provided for in this
Section 2.2(a)(ix)(A),  Phillips shall have no

 

2

--------------------------------------------------------------------------------


 

further indemnity obligation to the Company or Chevron as to the K-Resin Repair
except in the event that the total cost to complete the K-Resin Repair exceeds
the P90 Repair Cost.  In such case, Phillips shall indemnify and hold harmless
Chevron and its Affiliates and the Company and its Affiliates from and against
any and all Damages incurred by Chevron and its Affiliates or the Company and
its Affiliates in connection with all costs of the K-Resin Repair which exceed
the P90 Repair Cost.  In all cases, the Company shall be responsible for costs
of the K-Resin Repair exceeding the P50 Repair Cost up to P90 Repair Cost.

 

The P90 Repair Cost shall be equal to $112,550,667 unless adjusted as follows. 
In the event that (i) the completion of the K-Resin Repair is temporarily
stopped or delayed at any time after January 1, 2003, (ii) at the time of such
stoppage or delay the total costs of the K-Resin Repair have not exceeded
$112,550,667, and (iii) such stoppage or delay lasts for a period of at least
six months, then, in such case the P90 Repair Cost shall be adjusted and
redefined as follows:

 

P90 Repair Cost = (SPT) + ((UNSPT) x (NFIn/1630.0))

 

where:

 

SPT = the total aggregate cost of the K-Resin Repair incurred by the Company at
the time of stoppage or delay of the K-Resin Repair

 

UNSPT = $112,550,667 - SPT

 

NFIn=The most recent 12 month average of the monthly Nelson-Farrar Refinery
(Inflation) Index as published by the Oil & Gas Journal at the time in which the
K-Resin Repair work resumes. The Nelson Farrar Index is published in the first
issue of the Oil & Gas Journal each month.  There is a three-month lag in the
index, therefore for example, if the K-Resin Repair work resumes in October
2005, the applicable index would be the average of the 12-month period from July
2004 through June 2005.  In the event that the Index is no longer published at
the time of the resumption of the K-Resin Repair work, Phillips, Chevron and the
Company shall meet and agree on a suitable replacement index or inflation
factor.

 

(B) Notwithstanding the over expenditure allowance in Section 7.1(a)(vi) of the
Amended and Restated Limited Liability Company Agreement of the Company (the
“LLC Agreement”), the Company is not authorized to commit, or in any way expend,
funds in excess of the respective AFE amounts as set forth in the last (December
2002) Board of Directors approved AFEs for the K-Resin Repair without further
Board of Directors approval.  In addition, for purposes of

 

3

--------------------------------------------------------------------------------


 

Section 7.1(a)(xvii) of the LLC Agreement, the decisions to halt and/or resume
Phase 3 of the K-Resin Repair, and begin the commissioning and/or the startup of
Phase 3 of the K-Resin Repair, are each “material” and therefore require Board
of Directors approval.

 

(C)  All amounts paid pursuant to this Section 2.2(a)(ix) shall be in all cases,
(i) net of (a) any insurance proceeds from independent sources (not affiliated
with Phillips or Chevron) that the Indemnified Party receives in respect of such
matter net of any costs incurred by such party in the nature of increased
insurance premiums or similar costs related to such recovery (determined on a
reasonable present value basis) and (b) any indemnity payments (less costs of
collection thereof) which such party receives from parties other than the party
against whom such claim is asserted under the Contribution Agreement (including
Annex C), and (ii) increased on a Net After-Tax Basis for any income or
franchise tax incurred by such party as a result of any insurance proceeds or
indemnity payments described in clause (i) of this sentence (other than any such
insurance proceeds or indemnities payable to reimburse lost or forgone income)
constituting taxable income.  For purposes of this definition, “Net After-Tax
Basis” means after any U.S. federal, state or local income or franchise taxes
(assuming the deductibility of such state and local income and franchise taxes
in calculating federal income tax) incurred as a result of receipt by the
Company of any insurance proceeds or indemnity payments described in clause (i)
of the immediately preceding sentence (other than any such insurance proceeds or
indemnities payable to reimburse lost or forgone income), reduced by any tax
benefit arising as a result of receipt of such insurance proceeds or such
indemnity payments provided, however, that Phillips’ obligations with respect to
the foregoing shall be limited to such changes, modifications or improvements
that are identified to Phillips or the Company prior to the K-Resin Plant
(and/or Designated Replacement Facilities) achieving sustainable production
capacity equal to 335 million pounds per year.

 

(b)  Intent of the Parties:  The Parties acknowledge their intent and
expectation that the K-Resin Repair be completed at such time and on such terms
as to optimize the business activities of the Company and that all material
decisions relating to the completion of K-Resin Repair shall be made by the CPC
Board of Directors in accordance with the relevant provisions of the Amended and
Restated Limited Liability Company Agreement of Chevron Phillips Chemical
Company LLC; provided that the members of the CPC Board of Directors shall
consider the best interest of the CPC business and the foregoing intent when
making decisions relating to the K-Resin Repair; and provided further that the
CPC Board of Directors when making decisions relating to the K-Resin Repair
shall make such decisions without regard to the indemnification obligations
under Section 2.2(a)(ix) of Annex C.  In addition, the Parties recognize that in
the future the

 

4

--------------------------------------------------------------------------------


 

market for K-Resin may demand or otherwise require a product of a different
quality and/or specification than that which is currently produced at the
K-Resin Plant. In the event that the costs to complete the K-Resin Repair exceed
the P90 Repair Cost, the Parties intend that any identifiable incremental costs
of design, scope and/or construction changes to the K-Resin Plant implemented to
produce a different product than that which is currently produced in response to
such changes in the market for K-Resin shall not be deemed to be K-Resin Repair
costs for purposes of Section 2.2(a)(ix) of Annex C.

 

All other terms and conditions of the Contribution Agreement and Annex C shall
remain in full force and effect and shall be applied consistently with these
amendments.  Section 12.1 (Counterparts), Section 12.2 (Governing Law;
Jurisdiction and Forum; Waiver of Jury Trial), Section 12.8 (Amendments and
Waivers), Section 12.10 (Severability), Section 12.11 (Interpretation) and
Article 3 of Annex C of the Contribution Agreement, are incorporated herein by
reference and applied mutates mutandis to this letter.

 

If you are in agreement with the forgoing, please indicate such by signing in
the appropriate space below.  This letter agreement constitutes the entire
understanding and agreement of the Parties and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the matters contained herein.

 

Sincerely,

 

CONOCOPHILLIPS COMPANY

 

 

By:

/s/ John E. Lowe

 

 

 

 

Name:

John E. Lowe

 

Title:

Executive Vice President, Planning and Strategic Transactions

 

 

 

Acknowledged and Agreed

Acknowledged and Agreed

 

 

CHEVRONTEXACO CORPORATION

CHEVRON PHILLIPS CHEMICAL

 

COMPANY LLC

 

 

By:

/s/ Darald W. Callahan

 

By:

/s/ James L. Gallogly

 

 

 

Name: Darald W. Callahan

Name: James L. Gallogly

Title:  Executive Vice President

Title: President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Total K-Resin AFE approved amount

 

$

110,523,162

 

Adjustments

 

 

 

 

Improved Resin project (WMC.HCK041)

 

$

(1,742,495

)

 

 

 

 

Reimbursable Amount

 

$

108,780,667

 

 

 

 

 

Reimbursement by Phillips

 

 

 

 

Paid Prior to JV

 

$

4,194,516

 

 

Paid thru Dec 2002

 

$

87,599,280

 

 

Total

 

$

91,793,796

 

 

 

 

 

Credit for Expediting Expense

 

$

4,700,000

 

 

 

 

 

Total K-Resin amount reimbursed

 

$

96,493,796

 

 

 

 

 

 

REMAINING PAYMENT FOR REBUILD*

 

 

 

 

 

$

12,286,871

 

BREAKDOWN OF PAYMENT

 

 

 

 

 

 

 

 

* Expediting expense reversal

 

$

5,300,000

 

 

 

 

 

 

 

* Remaining K-Resin AFE amount

 

$

6,986,871

 

 

 

$

12,286,871

 

 

6

--------------------------------------------------------------------------------